Case 1:04-cr-00161-SEB-DKL Document 63 Filed 06/14/21 Page 1 of 7 PageID #: 311




                           UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF INDIANA



 UNITED STATES OF AMERICA                                Case No. 1:04-cr-161-SEB-DKL-3


                                                         ORDER       ON     MOTION FOR
 v.                                                      SENTENCE REDUCTION UNDER
                                                         18 U.S.C. § 3582(c)(1)(A)
 FAUSTO NUNEZ                                            (COMPASSIONATE RELEASE)




       Upon motion of ☒ the defendant ☐ the Director of the Bureau of Prisons for a reduction

in sentence under 18 U.S.C. § 3582(c)(1)(A), and after considering the applicable factors provided

in 18 U.S.C. § 3553(a) and the applicable policy statements issued by the Sentencing Commission,


IT IS ORDERED that the motion is:


☒ DENIED.


☐ DENIED WITHOUT PREJUDICE.


☐ OTHER:


☒ FACTORS CONSIDERED: See attached opinion.
Case 1:04-cr-00161-SEB-DKL Document 63 Filed 06/14/21 Page 2 of 7 PageID #: 312




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF INDIANA
                                 INDIANAPOLIS DIVISION

UNITED STATES OF AMERICA,                           )
                                                    )
                             Plaintiff,             )
                                                    )
                        v.                          )     No. 1:04-cr-00161-SEB-DKL
                                                    )
FAUSTO NUNEZ,                                       ) -03
                                                    )
                             Defendant.             )

                                            ORDER

       Defendant Fausto Nunez filed a motion seeking compassionate release under § 603 of the

First Step Act of 2018, which is codified at 18 U.S.C. § 3582(c)(1)(A). Dkt. 50. Mr. Nunez seeks

immediate release from incarceration because of the COVID-19 pandemic. For the reasons

explained below, his motions are DENIED.

I.     Background

       In 2007, Mr. Nunez was sentenced to 300 months of imprisonment and 10 years of

supervised release after a jury found him guilty of one count of conspiracy to possess with intent

to distribute and/or distribute 50 grams or more of pure methamphetamine and 500 grams or more

of methamphetamine (mixture), in violation of 21 U.S.C. §§ 841(a)(1), 846, and 851. Dkt. 45 at 1,

5; dkt. 49; dkt. 58 at 1–2; dkt. 62 at 1–2. He is currently serving his sentence at the Reeves III

Correctional Institution in Pecos, Texas. See https://www.bop.gov/inmateloc/ (last visited June 8,

2021). His anticipated release date (with good-conduct time included) is January 26, 2026. Id.

       Mr. Nunez filed a pro se motion seeking a sentence reduction under § 3582(c)(1)(A),

arguing that his health conditions combined with the COVID-19 pandemic to create extraordinary

and compelling reasons warranting his immediate release from incarceration. Dkt. 50. The Court

                                                2
Case 1:04-cr-00161-SEB-DKL Document 63 Filed 06/14/21 Page 3 of 7 PageID #: 313




appointed counsel to represent Mr. Nunez, and CJA counsel appeared on his behalf. Dkts. 51, 52.

Appointed counsel filed a supporting brief. Dkt. 58. The United States filed its response. Dkt. 62.

Defendant has not filed a reply, and time for doing so has passed. Thus, his motion is ripe for

decision.

II.     Legal Standard

        The general rule is that sentences imposed in federal criminal cases are final and may not

be modified. 18 U.S.C. § 3582(c). Under one exception to this rule, the court may "reduce a prison

sentence if, 'after considering the factors set forth in section 3553(a) to the extent that they are

applicable,' it finds 'extraordinary and compelling reasons warrant[ing] such a reduction.' 18

U.S.C. § 3582(c)(1)(A)." United States v. Sanders, 992 F.3d 583, 587 (7th Cir. 2021) (quoting 18

U.S.C. § 3582(c)(1)(A)). The Seventh Circuit has held that a court has broad discretion in determining

what constitutes "extraordinary and compelling reasons" under the statute. United States v. Gunn, 980 F.3d

1178, 1180–81 (7th Cir. 2020). "The movant bears the burden of establishing 'extraordinary and compelling

reasons' that warrant a sentence reduction." United States v. Newton, __ F.3d __, No. 20-2893, 2021 WL

1747898, at *2 (7th Cir. May 4, 2021).

II.     Discussion

        Mr. Nunez has already contracted COVID-19. He does not claim to be experiencing any

lingering symptoms. See dkt. 58 at 2. He argues, however, that he has established extraordinary

and compelling reasons for release because he has various medical conditions (including pre-

diabetes, COPD, hypertension, and being overweight) that place him at risk for having a severe

illness if infected with COVID-19 and he cannot adequately protect himself from being reinfected

while incarcerated. Id. at 2–3. 1 He also argues that the sentencing factors in § 3553(a) favor release,


        1
          In a section titled, "BOP Facility Statistics and COVID," Defendant also states, "In addition to
these circumstances, [Mr. Nunez's] mother is 70 years old and has had a stroke. She cannot take care of

                                                    3
Case 1:04-cr-00161-SEB-DKL Document 63 Filed 06/14/21 Page 4 of 7 PageID #: 314




emphasizing that he will be deported to Honduras if released, the BOP has rated him as having a

low risk of recidivism and assigned him a low security rating, and he has already served a lengthy

sentence. Id. at 15–17. In response, the United States submitted evidence showing that Mr. Nunez

was offered the Pfizer COVID-19 vaccine on two occasions (March 16, 2021, and April 17, 2021),

but declined the vaccine both times. Dkts. 62-4, 62-5. Based on this refusal, the United States

argues that Mr. Nunez has not shown extraordinary and compelling reasons warranting release.

Dkt. 62 at 10–11. It also argues that the § 3553(a) factors weigh against release, emphasizing that

Mr. Nunez has a serious criminal record, has been disciplined many times while incarcerated, has

already been removed from the United States on two occasions, and re-entered the country illegally

to begin dealing large amounts of methamphetamine. Id. at 13–16. Mr. Nunez did not file a reply

or offer any explanation as to why he declined the COVID-19 vaccine.

        The parties dispute whether Mr. Nunez has established extraordinary and compelling

reasons warranting a sentence reduction. Mr. Nunez emphasizes that he suffers from various

medical conditions that increase his risk of experiencing severe symptoms if he is reinfected with

COVID-19. Earlier in the pandemic, the Court found on several occasions that a defendant had

established extraordinary and compelling reasons warranting release when the defendant suffered

from conditions that the CDC recognized as increasing the risk of severe COVID-19 symptoms.


herself. His sister currently takes care of her, but needs his help." Dkt. 58 at 14. It is not clear if Mr. Nunez
intends to argue that his desire to care for his mother is an extraordinary and compelling reason warranting
release. To the extent he does, the Court disagrees. Mr. Nunez has not submitted any evidence to support
his claim. Moreover, he is not claiming to be the only caregiver available for his mother. Regardless, many
inmates have ailing or ill parents whom they would like to support, and the Court declines to exercise its
discretion to find that Mr. Nunez's desire to care for his mother is an extraordinary and compelling reason
warranting release, either standing on its own or in combination with his risk from COVID-19. Cf. See
United States v. Trice, No. 1:13-cr-222-TWP-DML-1, Dkt. 114 at 5 (S.D. Ind. Aug. 4, 2020) (collecting
cases about defendants requesting compassionate release to care for elderly or ill parent); United States v.
Jackson, No. 1:18-cr-314-RLY-MJD-1, dkt. 33 (S.D. Ind. Aug. 12, 2020) (same); United States v. Crandle,
2020 WL 2188865, at *3 & n.27 (M.D. La. May 6, 2020) (same); United States v. Ingram, 2019 WL
3162305, at *2 (S.D. Ohio July 16, 2019) ("Many, if not all inmates, have aging and sick parents. Such
circumstance is not extraordinary.").

                                                       4
Case 1:04-cr-00161-SEB-DKL Document 63 Filed 06/14/21 Page 5 of 7 PageID #: 315




See, e.g., United States v. Johnson, No. 1:99-cr-59-JMS-DML-06, dkt. 317 (S.D. Ind. Mar. 11,

2021); United States v. Shivers, No. 1:15-cr-111-TWP-MJD-2, dkt. 154 (S.D. Ind. Dec. 11, 2020);

United States v. Jansen, No. 1:08-cr-132-SEB-TAB-12, dkt. 1336 (S.D. Ind. Nov. 25, 2020);

United States v. Uziekalla, No.3:15-cr-43-RLY-CMM-28, dkt. 1652 (S.D. Ind. Nov. 19, 2020).

Underlying those holdings was the understanding that the virus was difficult to control in a prison

setting, in part because no vaccine had yet been made widely available.

       The situation has now changed dramatically. Three vaccines are being widely distributed

in the United States, including the Pfizer vaccine that Mr. Nunez was offered. Although no vaccine

is perfect, the CDC has recognized that mRNA vaccines like the Pfizer vaccine are effective at

preventing COVID-19 and that COVID-19 vaccination prevented most people from getting

COVID-19. See https://www.cdc.gov/coronavirus/2019-ncov/vaccines/effectiveness/work.html

(last visited June 8, 2021). The CDC also reports that the COVID-19 vaccines authorized for use

in the United States offer protection against most variants currently spreading in the United States.

Id. The vaccines are not 100% effective, and some vaccinated people may still get sick. Id. The

CDC reports, however, that mRNA COVID-19 vaccines have been shown to provide protection

against severe illness and hospitalization among people of all ages eligible to receive them,

including people 65 years and older who are at higher risk of severe outcomes from COVID-19.

Id.

       COVID-19 vaccines have been made widely available within the BOP. As of June 8, 2021,

the BOP has administered 189,019 doses of the vaccine and has fully inoculated tens of thousands

of BOP staff members and inmates. See https://www.bop.gov/coronavirus/ (last visited June 8,

2021). In April 2021, the BOP Director testified to the Senate Judiciary Committee that all BOP

inmates would be provided the opportunity to be vaccinated by mid-May 2021. See



                                                 5
Case 1:04-cr-00161-SEB-DKL Document 63 Filed 06/14/21 Page 6 of 7 PageID #: 316




https://www.bop.gov/resources/news/20210415_hearing.jsp (last visited June 8, 2021). And,

indeed, Mr. Nunez has now been offered the opportunity to receive the vaccine—and, thus,

dramatically reduce his chances of being reinfected with COVID-19 and suffering severe

symptoms if he is hospitalized—on two occasions. Both times, he declined the opportunity. He

has offered no explanation for that decision.

       A prisoner "cannot be heard to complain about the dangers of COVID-19 in prison and

then fail to take the available measures to mitigate the risk, such as being vaccinated." United

States v. Tello, No. 4:18-CR-7, 2021 WL 2005792, at *7 (E.D. Tex. May 18, 2021); see also United

States v. Garcia, No. 14-CR-20035, 2021 WL 1499312, at *4 (C.D. Ill. Apr. 16, 2021) ("Courts

across the country appear to have consistently ruled that an inmate's refusal of a COVID-

19 vaccine weighs against a finding of extraordinary and compelling circumstance to justify

relief."); United States v. Lohmeier, No. 12 CR 1005, 2021 WL 365773, at *2 (N.D. Ill. Feb. 3,

2021) ("In declining vaccination (twice), [Defendant] declined the opportunity to reduce his

exposure to COVID-19 dramatically; he cannot reasonably expect that prolonging his risk by

declining vaccination will be rewarded with a sentence reduction."). Declining the vaccine does

not automatically disqualify a defendant from establishing extraordinary and compelling

circumstances based on COVID-19 risk; instead, the Court should consider any reasons provided

for the declination. See United States v. Crumble, No. 16-CR-102, 2021 WL 2078012, at *5 (E.D.

Wisc. May 24, 2021). Here, however, Mr. Nunez has provided no such reasons, despite bearing

the burden to establish extraordinary and compelling reasons. See Newton, 2021 WL 1747898, at

*2. Absent some evidence that the vaccine is medically contraindicated for Mr. Nunez, the Court

declines to find extraordinary and compelling reasons warranting his release in this case. See

United States v. Sigers, No. 3:17-cr-40-RLY-MPB-13, dkt. 647 (S.D. Ind. Apr. 19, 2021) (finding



                                                6
Case 1:04-cr-00161-SEB-DKL Document 63 Filed 06/14/21 Page 7 of 7 PageID #: 317




no extraordinary and compelling reason where defendant had conditions that increased risk of

severe COVID-19 symptoms but declined vaccine without giving explanation). Because Mr.

Nunez has not shown an extraordinary and compelling reason warranting a sentence reduction, the

Court need not consider whether the § 3553(a) factors favor release.

III.   Conclusion

       For the reasons stated above, Mr. Nunez's motion for compassionate release, dkt [50] is

denied.

       IT IS SO ORDERED.


       Date:        6/14/2021                       _______________________________
                                                    SARAH EVANS BARKER, JUDGE
                                                    United States District Court
                                                    Southern District of Indiana
Distribution:

All Electronically Registered Counsel




                                                7
